DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 1/12/2010 has been entered.  Claims 2/4/2022 are pending in the application with claims 1-3, 5-8 amended, claims 4, 9-20 cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Drach et al. (US Patent Application Publication No. 2012/0197084, hereinafter Drach) in view of Cupicha et al. (US Patent Application Publication No. 2016/0243309, hereinafter Cupicha) and Wen (US Patent Application Publication No. 2017/0119952).

In regard to claim 1, Drach discloses a channel device (see annotated Fig. 2A below) for transporting gas and/or and liquid between a control unit and a scope accessory (the channel device is capable of transporting gas and liquid between a control unit and scope accessory), the channel device comprising a wash line (70,72) and a gas line (48a,48b), the wash line comprising:
a wash container (via container of the syringe (72)); 
a piston (via piston with the syringe (72)); and 
a wash line wash channel (via tubing (70)),
the wash line wash channel being configured to transport the expelled liquid to the scope accessory (the wash line wash channel configured to transport liquid to a multi-lumen sheath assembly (14), Fig. 2A),
the gas line comprising a gas line channel configured to receive a gas from a gas line gas output of the control unit, and to transport the received gas to the scope accessory (Fig. 2A illustrates the gas line comprising a plurality of tubes (48a, 48b) that receive gas from an insufflator and transport the gas to multi-lumen sheath assembly (14) configured to receive a laparoscope therein);
the gas line gas output being in communication with a gas line variable valve, the gas line variable valve enabling the variable control of the rate of gas flow through the gas line gas output (the gas line gas output is part of the control unit which is not a positively recited component of the invention, the gas line of Drach is capable of receiving gas from a gas line gas output in communication with a gas line variable valve as claimed and is not required to specifically recite the features of the gas line gas output of the control unit).
Drach teaches of liquid being delivered to a multi-lumen sheath assembly by a syringe (72) and tubing (70) but does not teach the syringe being actuated pneumatically and therefore does not expressly teach the wash line comprising a wash line gas channel; the wash line gas channel being configured to receive a gas from a wash line gas output of the control unit, the piston being configured to be actuated due to an increase in pressure in the wash line gas channel caused by the received gas to cause a liquid to be expelled from the wash container.
Cupicha teaches an analogous syringe configured to be actuated via pressure deliver of gas.  The syringe comprises a container (310), a piston system (100) within the container and a chamber (318) configured to receive a liquid.  A pressure delivery device (202) is attached to a proximal end of the container via a stopper member (210).  The pressure delivery device (202) is configured to couple to a pressure delivery system to deliver a pressurized gas to the syringe container (310) to actuate the piston system (100) and expel the liquid within the chamber (318).
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to substitute the syringe (72) of Drach with the pressure delivery device (202) of Cupicha as an alternative mechanism known in the art for expelling liquid within a syringe.  Providing the syringe with the pressure delivery device enables the syringe to be controllably actuated via a pressure delivery system to provide a desired flow rate to expel liquid from the syringe by adjusting the pressure of gas supplied by the pressure delivery system.
Wen teaches an analogous irrigation system (20, Fig. 1) for providing fluid to an irrigation tube within a body cavity.  The irrigation system includes a syringe assembly (24) connected to an irrigation tube (72) by a 3-way valve assembly (50).  A source container (58) is connected to the valve assembly (50) such that the syringe can be refilled with fluid from the source container (50) while maintaining the tip of the irrigation tube (72) at a desired location within a body cavity (Par. 34).
It would’ve been obvious to one of ordinary skill in the art at the effective filing date of the application to modify the syringe of Drach and Cupicha with the valve assembly (50) of Wen enabling the syringe to be refilled during a surgical procedure without having to remove or disassemble the syringe.


    PNG
    media_image1.png
    823
    838
    media_image1.png
    Greyscale





In regard to claim 3, Cupicha teaches the wash container being replaceable in the wash line with a replacement wash container to provide a replacement supply of the liquid (Cupicha teaches all of the components of the syringe being detachable and therefore the container is capable of being replaced).

In regard to claim 6, Drach teaches wherein the scope accessory is arranged to guide the gas and/or liquid across an optical surface of a scope (Par. 93-94).

In regard to claim 7, Drach teaches wherein the scope accessory comprises a conduit configured to transport the gas and/or the liquid from an input end of the scope accessory to an output end of the scope accessory (via channels (34, 36, 38) extending through the scope accessory (14) to emit the gas and/or liquid across a lens of the laparoscope).

In regard to claim 8, Drach teaches the scope accessory (14) being configured to removably receive a scope (12, Fig. 1A).

In regard to claim 21, Wen teaches wherein the valve is a three-way stopcock (Fig. 1).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Drach et al. (US Patent Application Publication No. 2012/0197084, hereinafter Drach) in view of Cupicha et al. (US Patent Application Publication No. 2016/0243309, hereinafter Cupicha) and Wen (US Patent Application Publication No. 2017/0119952), as applied to claim 1, and further in view of Stearns et al. (US Patent Application Publication No. 2012/0150101, hereinafter Stearns).

In regard to claim 5, Drach, Cupicha and Wen are silent with respect to the channel device comprising an RFID transponder configured to enable the control unit to identify the channel device while the channel device is connected to the control unit.
Stearns teaches a multimodal surgical gas delivery system (300) comprising a tube set (250) for transmitting gas between an insufflator (121) and surgical devices (231, 233) positioned within a body cavity.  Stearns further teaches the system can be provided with capability to automatically identify consumables (e.g., filters and/or tube sets) used in connection with the system, such as by a radio-frequency identification (RFID) transponder, bar code, or other data-carrying element provided thereon.  In such an arrangement, the system (e.g. 100) identifies the consumable and switches to the appropriate mode (e.g., recirculation, smoke evacuation, etc.), Par. 52. 
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to modify the wash line gas channel of Drach and Cupicha with the RFID transponder of Stearns enabling a control unit to receive input from the RFID transponder indicative of the tube set attached to the control unit and configured to switch to the appropriate mode of operation based on the identified tube set, Par. 52.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 5-8 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430. The examiner can normally be reached Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN N HENDERSON/Primary Examiner, Art Unit 3795                                                                                                                                                                                                        November 2, 2022